                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   SCOTT JOHNSON,                                               No. C 18–06205 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                                                                                                                                           ORDER (1) CONVERTING
                               For the Northern District of California




                                                                         12     v.                                                         MOTION TO DISMISS INTO
                                                                         13                                                                MOTION FOR SUMMARY
                                                                              NICANDRO E. BARRITA;                                         JUDGMENT, (2) ALLOWING
                                                                         14   BARRITA CORPORATION, a California                            IMMEDIATE DISCOVERY,
                                                                              Corporation; and DOES 1–10,                                  AND (3) VACATING HEARING
                                                                         15                  Defendants.
                                                                         16                                                  /

                                                                         17                                         INTRODUCTION
                                                                         18          In this action under the Americans with Disabilities Act and California’s Unruh Civil
                                                                         19   Rights Act, defendants move to dismiss plaintiff’s ADA claim as moot and oppose
                                                                         20   supplemental jurisdiction over plaintiff’s state law claim. For the following reasons, this order
                                                                         21   converts the motion to dismiss into a motion for summary judgment and allows immediate
                                                                         22   discovery. The March 14 hearing is accordingly VACATED.
                                                                         23                                           STATEMENT
                                                                         24           Plaintiff Scott Johnson, who is allegedly quadriplegic, uses a wheelchair for mobility
                                                                         25   and has a specially-equipped van that he drives. On several occasions in 2017 and 2018,
                                                                         26   plaintiff visited La Victoria Taqueria in San Jose, where he encountered various accessibility
                                                                         27   barriers in connection with the restaurant’s parking spaces, entrance door, restrooms, and
                                                                         28   outdoor dining tables.
                                                                          1          Plaintiff initiated this action in October 2018, asserting violations of the Americans
                                                                          2   with Disabilities Act and California’s Unruh Civil Rights Act. Within four weeks of service
                                                                          3   on defendant Barrita Corporation, defendants allegedly corrected all ADA violations.
                                                                          4   Defendants then hired a Certified Access Specialist (CASp), licensed by the State of
                                                                          5   California, who inspected the premises and confirmed that each violation had been corrected.
                                                                          6   Defendants sent a copy of the CASp certification report to plaintiff and now move to dismiss
                                                                          7   the ADA claim as moot because the violations have been remedied. Defendants also oppose
                                                                          8   supplemental jurisdiction over plaintiff’s remaining state law claim (Dkt. Nos. 20–22). This
                                                                          9   order follows full briefing.
                                                                         10                                              ANALYSIS
                                                                         11          Because a private plaintiff can sue only for injunctive relief under the ADA, a
United States District Court
                               For the Northern District of California




                                                                         12   defendant’s voluntary removal of alleged barriers prior to trial can have the effect of mooting a
                                                                         13   plaintiff’s ADA claim. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011).
                                                                         14          When a California-licensed certified access specialist inspects sites for compliance with
                                                                         15   applicable state and federal accessibility standards, and that specialist provides a written CASp
                                                                         16   report stating that the site meets those accessibility standards, then that report is deemed to
                                                                         17   certify that a site meets the ADA’s accessibility standards. Cal. Civ. Code § 55.53. The State
                                                                         18   of California accepts that the CASp report certifies there is no further disputed factual matter.
                                                                         19   Here, defendants argue they have remedied each of the ADA violations alleged by plaintiff in
                                                                         20   this action, certified by a CASp report (Dkt. No. 22 ¶¶ 6–8).
                                                                         21          Plaintiff cites Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,
                                                                         22   528 U.S. 167, 189 (2000), to argue that an action becomes moot only “if subsequent events
                                                                         23   made it absolutely clear that the allegedly wrongful behavior could not reasonably be expected
                                                                         24   to recur.” In that environmental pollution case, the Supreme Court ruled that there was
                                                                         25   disputed factual matter regarding continued discharge of pollutants and thus the claims were
                                                                         26   not moot. There, the defendant’s voluntary cessation of allegedly unlawful conduct did not
                                                                         27   suffice to moot a case. Ibid.
                                                                         28


                                                                                                                               2
                                                                          1           Plaintiff worries that uncertainties, such as the future fading of paint that signifies an
                                                                          2   accessible parking spot, make any current certification short-lived and therefore creates the
                                                                          3   same impossibility for mootness as in Friends. Plaintiff argues that “merely fixing a problem
                                                                          4   after being sued does not render the claims moot” (Opp. 24 at 12–13). Plaintiff is correct that
                                                                          5   the Supreme Court has held that the “voluntary cessation” doctrine creates a stringent test for
                                                                          6   mootness, where a court may retain oversight until there is certainty that a defendant does not
                                                                          7   “return to his old ways.” United States v. W. T. Grant Co., 345 U.S. 629, 632 (1953). The
                                                                          8   Friends court, however, cited City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289
                                                                          9   (1982), and explained that “although the defendant’s voluntary cessation of the challenged
                                                                         10   practice does not moot the case, ‘such abandonment [of illegal behavior] is an important factor
                                                                         11   bearing on the question whether a court should exercise its power to enjoin the defendant from
United States District Court
                               For the Northern District of California




                                                                         12   renewing the practice.’” Violations of the ADA may lead in two directions, either (1) an
                                                                         13   injunction forcing a defendant to remedy any violations, or (2) a voluntary remedy by
                                                                         14   defendant of any violations. The goal is to remedy violations so that all citizens have equal
                                                                         15   access to public accommodations.
                                                                         16           Given the importance of the factual dispute regarding the allegedly remedied
                                                                         17   violations, and because “matters outside the pleadings are presented to and not excluded by the
                                                                         18   court,” the motion to dismiss must be treated as one for summary judgment under Rule 12(d).
                                                                         19   In turn, under Rule 56(d), which authorizes a court to allow time for discovery during a motion
                                                                         20   for summary judgment when facts are unavailable to the nonmovant, parties must be given
                                                                         21   reasonable opportunity to present all material pertinent to the motion. Immediate discovery
                                                                         22   into these issues is accordingly now allowed. Following discovery, defendants may file a
                                                                         23   supplement to the instant motion by NOON ON APRIL 11. Plaintiff may file a response by
                                                                         24   APRIL 25 AT NOON. A hearing on the motion for summary judgment is set for MAY 9 AT 8
                                                                         25   A.M.   This order accordingly need not reach defendants’ opposition to supplemental
                                                                         26   jurisdiction over plaintiff’s Unruh Act claim.
                                                                         27
                                                                         28


                                                                                                                                3
                                                                          1                                         CONCLUSION
                                                                          2          As to plaintiff’s ADA claim, this Rule 12 motion to dismiss will be treated as a Rule 56
                                                                          3   motion for summary judgment. Immediate discovery into these issues is now allowed.
                                                                          4   Following discovery, defendants may file a supplement to the motion by APRIL 11 AT NOON.
                                                                          5   Plaintiff may file a response by APRIL 25 AT NOON. A hearing on the motion for summary
                                                                          6   judgment is set for MAY 9 AT 8 A.M.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: February 26, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         11                                                        UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            4
